Title: To George Washington from Major General John Sullivan, 21 June 1777
From: Sullivan, John
To: Washington, George



My Dear General
    Rockey Hill [N.J.] June 21th 1777 5 oC. P.M.

I am this moment Honored with your Excys favor of This Day Inclosing a Letter from (The Infamous) Mr Levius—I am Convinced the Enemy are upon the move & Shall watch their motions as much as possible & give Your Excy the Earliest Intelligence I have already Sent Trusty persons to observe their motions.
after Perusing the Letter from Mr Levius I conclude it to be his hand writing with which I have been Long acquainted but if I Doubted his hand writing The Extravagent Ideas of my Carrying a whole Province in my Pocket & Transporting with pleasure Such part of them as I did not Like to any part of the Globe are So Much his own That I am Sure they could flow from no other fountain besides I know not a villian upon Earth more Capable of making Such a Dirty attempt—I cant Recollect Any person in the Circuit of my Acquaintance by the Name of Robert Shannon perhaps if I was to See the messenger I might Recollect him or If he was to tell where he was born & brought up & when & where he became acquainted with Shannon or me (if that is the Case) I might Recollect both it seems by Levius’ Letter that the man was Charged with a Different Message perhaps this hint might be to Save the man in Case the Letter was Detected & perhaps the man might possibly be Taken in. I would therefore Humbly propose that a Court Martial might Sit on him or at Least if that would make the matter too publick that a Court Composed of Chosen officers for Secrecy might Sit upon & Condemn him that his Death warrant Should be Issued &

an Artful Clergyman if Such there be Should Draw an honest Confession of him Surely he may be brought to tell what Letter he Supposed himself Charged with & what Directions were given him Respecting the Delivery & Returning with an answer.
I am Exeeding Sorry General Schuyler attempted to answer the Letter as Mr Levius has been for near Ten years acquainted with my hand writing he was Judge of the Court when I was at the Barr & Saw my writing almost Every Day & Doubtless has by him a number of my Letters wrote while I Transacted Business for him & will Scarcely believe that in four or five years I have altered my hand So much.
Though I feel a great Aversion to Acting a Deceitful part with any man Yet to Deceive a Traytor is at Least Excusable—if therefore General Schuylers Letter can be Stopped I will Consent to answer his Letter when I can be more Acquainted with the Manner of the Messengers being Sent & a manner in which I may Convey a Letter without Raising the Suspicions of Mr Levius Too much—I am apprehensive that the person apprehended was the original receiver of the Letter. Dr General I have the Honor to be Yr Excys most obedt Servt

Jno. Sullivan

